Title: Thomas Jefferson to Fernagus De Gelone, 19 June 1817
From: Jefferson, Thomas
To: Gelone, J. Louis Fernagus De


          
            Monticello
June 19. 17.
          
          Th: Jefferson presents his compliments to  mr Fernagus de Gelone and incloses 15. Dollars in discharge of his account under date of May 31. 1817. the Aristophane is expected; all the other books have come safely to hand. he regrets that the Vitruve had been disposed of, as being a small & probably cheap edition of that author.
        